Citation Nr: 0200658	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-23 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability from April 25, 1990.

2.  Whether the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
from August 22, 1983, should be referred to the Director, 
Compensation and Pension Service.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that denied the veteran a total rating for 
compensation purposes based on individual unemployability 
effective from August 22, 1983.  

For reasons which will become apparent below in the "Laws 
and Analysis" portion of this decision, the issues in 
appellate status are as characterized above.  


FINDINGS OF FACT

1.  In May 1984, the RO granted the veteran's claim of 
entitlement to service connection for PTSD related to his 
combat experiences in Vietnam, and evaluated this disorder as 
50 percent disabling; at that time, the evidence reflected 
that the PTSD was severe and at least suggested that the 
veteran was unemployed due to this disorder. 

2.  On April 25, 1990, the RO received from the veteran what 
was construed as a claim for an increased rating for his 
service-connected tinnitus, which was incurred during combat 
service.  

3.  A March 1991 RO decision increased the evaluation for the 
veteran's service-connected tinnitus from noncompensable to 
10 percent. 

4.  As of April 25, 1990, the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability are 
met, effective from April 25, 1990.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.16(a) (2001).

2.  The criteria for the submission of the claim for a total 
rating for compensation purposes based on individual 
unemployability from August 22, 1983, to the Director, 
Compensation and Pension Service, are met. 38 C.F.R. 
§ 4.16(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

The veteran filed an original claim for VA disability 
compensation in November 1981 wherein he requested service 
connection for defective eyesight and hearing.  On the claim 
form (VA Form 21-526), the veteran indicated, in a section 
provided for claims of total disablement, that he was not 
employed and had not worked since 1980.  By a rating decision 
of April 1982, the RO established service connection for a 
perforated left tympanic membrane and tinnitus, and rated 
both as noncompensable.  Both disabilities were related to 
the veteran's service in Vietnam.  

On August 22, 1983, the RO received from the veteran a claim 
of entitlement to service connection for PTSD, among other 
things.  On this claim form, the veteran again indicated, in 
a section provided for claims of total disablement, that he 
was not employed and had not worked since 1981.  

A VA psychiatric examination was accomplished in April 1984, 
the report of which reflects that the veteran was diagnosed 
with severe PTSD as a result of events experienced in 
Vietnam, particularly those related to combat.  The examiner 
noted that the veteran's highest level of adaptive 
functioning the past year had been poor and that he had been 
emotionally and physically isolated.  The examiner also noted 
that the veteran lived a subsistence lifestyle, had been 
unable to obtain any regular employment, and had not sought 
treatment for his difficulties.  

By a rating decision of May 1984, the RO established service 
connection for PTSD, and rated this disorder as 50 percent 
disabling from August 22, 1983.  

A VA psychiatric examination was accomplished in March 1985, 
the report of which reflects that the veteran was diagnosed 
with chronic PTSD, and in May 1985, the RO denied an 
increased evaluation for this disorder.  

A VA psychiatric examination was accomplished in April 1987, 
at which time the veteran was diagnosed with chronic PTSD, 
moderate in degree; his prognosis was poor.  The veteran 
indicated that he had not been employed for the past two to 
three years.  In May 1987 the RO again denied an increased 
evaluation for this disorder.  

A statement received from the veteran on April 25, 1990, was 
treated as a claim for increased evaluations for the service-
connected ear disabilities, and in a March 1991 decision, the 
RO granted a compensable evaluation of 10 percent for the 
veteran's service-connected tinnitus, effective April 25, 
1990.  As such, the veteran's combined service-connected 
disability evaluation was 60 percent.  

On June 13, 1997, the RO received from the veteran a claim 
for increased evaluations for his service-connected PTSD and 
perforated tympanic membranes (prior to this claim, the right 
tympanic membrane had been added to the service-connected 
disability, with the noncompensable evaluation continued).  A 
VA psychiatric examination was accomplished in March 1999, at 
which time the veteran was diagnosed with chronic and severe 
PTSD.  During this examination, the veteran indicated that he 
had held odd jobs intermittently over the years, with the 
longest job lasting three to four weeks, and that he had 
trouble with these jobs due to the manifestations of his 
PTSD.  The veteran also related that his last job was several 
years ago, and his daughter related that it was ten to twelve 
years ago.  The examiner opined that the veteran was unable 
to obtain or retain employment due to his PTSD.  

Ultimately, in the currently appealed June 1999 decision, a 
100 percent disability evaluation was established for PTSD, 
effective June 13, 1997.  In this decision, the RO also 
denied the veteran entitlement to a total rating for 
compensation purposes based on individual unemployability 
effective from August 1983, finding that, essentially, for 
periods prior to June 1997, the evidence did not show that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  Further, the RO determined that this matter need 
not be submitted to the Director of Compensation and Pension 
Service for extra-schedular consideration.  


Law and Analysis

The veteran and his representative claim that the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability, and that this grant should be 
effective from August 22, 1983.  As to the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter, "VCAA") and 
implementing regulations, by virtue of the June 1999 rating 
decision and October 1999 Statement of the Case, the veteran 
and his representative were given notice of the information 
and medical evidence necessary to substantiate this claim.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  Further, the 
Board notes that the relevant evidence to review is already 
of record, and the veteran does not claim otherwise.  
Accordingly, and given the favorable action below, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (codified as amended 
at 38 U.S.C. § 5103A, 5107).

In any event, the Board notes that in the present case, and 
as evidenced by the June 1999 adjudication of this matter, 
the RO has recognized that the veteran in effect submitted a 
claim for a total rating for compensation purposes based on 
individual unemployability in August 1983.  In this regard, 
the Board notes that in his August 1983 application for 
service connection for PTSD, the veteran indicated that he 
was not employed and not been so since 1981, and that the 
examination report of April 1984 reflected that the veteran's 
PTSD was severe and at least suggested that he was unemployed 
due to this disorder.  As such, consideration of a claim for 
a total rating for compensation purposes based on individual 
unemployability from August 1983 was appropriate.  See 
Roberson v. Principi, , 251 F.3d 1378 (2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

It is noted that total disability ratings for compensation 
purposes may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided that at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2001).  For the purpose of one 60 percent disability, or one 
40 percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  Id. 

Further, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage requirements noted in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b) (2001).  Where there is 
plausible evidence that a veteran is unable to secure and 
follow a substantially gainful occupation, without any 
affirmative evidence to the contrary, the veteran's case is 
eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Bowling, 
supra.


a. Entitlement to a total rating for compensation purposes 
based on individual unemployability from April 25, 1990.

After a careful and longitudinal review of the record, the 
Board finds that the assignment of a total rating for 
compensation purposes based on individual unemployability is 
warranted, effective from April 25, 1990, the date of receipt 
of his claim for an increased evaluation for his tinnitus.

Specifically, and as noted above, effective April 25, 1990, a 
10 percent evaluation was assigned for the veteran's 
previously service-connected tinnitus.  At that time, a 50 
percent evaluation was already assigned for the service-
connected PTSD.  The Board notes that as both disabilities, 
as well as the noncompensable perforated eardrums, resulted 
from a common etiology - namely, the veteran's combat service 
in Vietnam - they are considered, for the purpose of 
determining entitlement to a total rating for compensation 
purposes based on individual unemployability, one 60 percent 
disability.  As such, as of April 25, 1990, the veteran met 
the percentage requirements of 38 C.F.R. § 4.16(a).  That 
being said, the question is whether the veteran was, as a 
result of his service-connected disability, unable to secure 
or follow a substantially gainful occupation on or at any 
point after April 25, 1990.  

In this regard, the Board finds that the evidence of record, 
particularly as it relates to the manifestations of the 
service-connected PTSD, demonstrates that the veteran was 
indeed unable to secure or follow a substantially gainful 
occupation as of April 25, 1990.  Evidence dated prior and 
subsequent to that time indicates that the veteran was 
diagnosed with chronic PTSD, for the most part characterized 
as severe, and that he had not worked for at least a few 
years prior to that time, chiefly due to the manifestations 
of his PTSD. 

The Board therefore finds that an effective date of April 25, 
1990, is warranted for the establishment of the total rating 
based on individual unemployability.  An effective date 
earlier than this date will be addressed pursuant to the 
Board REMAND below.  


b.  Whether the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
from August 22, 1983, should be referred to the Director, 
Compensation and Pension Service.

As noted above, where there is plausible evidence that a 
veteran is unable to secure and follow a substantially 
gainful occupation, without any affirmative evidence to the 
contrary, the veteran's case is eligible for consideration 
under 38 C.F.R. § 4.16(b) by referral to the Compensation and 
Pension Director.  Bowling, supra.  In this matter, it is 
clear that such referral is warranted.  

Specifically, and as also noted above, in his August 1983 
application for service connection for PTSD, the veteran 
indicated that he was not employed and not been so since 
1981, and the examination report of April 1984 reflected that 
the veteran's PTSD was severe and at least suggested that he 
was unemployed due to this disorder (the examiner pointed out 
that he lived a "subsistence lifestyle" and had been unable 
to obtain regular employment).  

At this point, the Board will not make a decision regarding 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) from August 1983, as we are not permitted to do so.  
Bowling, at 10.  Instead, the Board finds that this matter 
should have been submitted to the Compensation and Pension 
Director for extraschedular consideration under § 4.16(b).  
In this regard, the appeal is granted.  Id.  At this point, 
this claim will necessarily be REMANDED to the RO for further 
action consistent with this decision.


ORDER

A total rating for compensation purposes based on individual 
unemployability is established effective April 25, 1990, 
subject to the regulations applicable to the payment of 
monetary benefits.

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b), from August 22, 1983, to the Director, 
Compensation and Pension Service, is warranted. 


REMAND

Given the above, decision, this matter is remanded to the RO 
for the following action:

The RO should submit the claim for a 
total rating for compensation purposes 
based on individual unemployability under 
38 C.F.R. § 4.16(b), from August 22, 
1983, to the Director, Compensation and 
Pension Service.  The RO should follow 
the dictates of § 4.16(b) in making this 
submission.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

